Beck, J.
i juilbcads: sectum-hana SffmoWHsr1" gemie’ques«on for jury. I. The evidence shows that plaintiff was * ' employed as a section-hand upon defendant’s railroad, anc^ whi-le engaged in removing snow and *ce from fhe track, a train passed upon., the roa^-> wherein were a number of cars loaded with slack to be drawn to another place. p]ajntiff - and the men working with him were directed by the conductor and others upon and in charge of the train to get upon the cars and accompany them. It was the purpose to employ plaintiff and the other section-men in unloading the slack. The train was not stopped, and some of the section-hands requested those in charge of the train to stop it, but were informed that, if stopped, the train could not again be started. Thereupon plaintiff attempted to get upon one of the cars. By reason of a quick movement or “jerk” given to the train, and the snow upon the track, plaintiff was thrown down, and received a severe injury to one of his knees, which he claims is permanent.
II. Counsel for defendant insists that the conductor and others who ordered plaintiff to get upon the train were not negligent, for the reason that the train was moving so slowly that plaintiff could have- gone ■upon the cars in entire safety. He again insists that plaintiff was not bound to get on the train until it stopped, and, if it was negligent in the conductor to order plaintiff to get upon the car, it was negligent in plaintiff to attempt it, and he urges that defendant is not chargeable with negligence, and that plaintiff is chargeable with contributory negligence. The facts of the case do not authorize the conclusion that, as a matter of law, either plaintiff or defendant is guilty of negligence. The question of the care of each was for the jury to determine, not for the court; and it cannot *640be truthfully said that there was. a failure of evidence authorizing the jury to find negligence on the part of defendant and due' care on the part of plaintiff. The evidence is discussed at considerable length by defendant’s counsel, to support his position to the contrary. . It would be profitless to occupy the time required to review the evidence on this point, which could only be done in many pages.
' ' —: matter ° ‘ III. If, under other circumstances, it would have been negligence in the plaintiff to attempt to get on the car while it was in motion, it was not negligence for him to do so when required by the order of the conductor and others having-charge of the train. Fransden v. Chicago, R. I. & P. Ry. Co., 36 Iowa, 372 ; Cooper v. Central Railroad of Iowa, 44 Iowa, 134 ; Pyne v. C hicago, B. & Q. Ry. Co., 54 Iowa, 223.
3' aotiotTTndev ?3or-ei’isB0an°d rauroad.n of IY. Counsel insists that plaintiff is not authorized to maintain this action for the negligence of his co-employes, under Code, section 1307, for the reason that such negligence was in no manner connected with the use and operation of the railroad. It must be remembered that plaintiff was required to go upon the train for the purpose of aiding in unloading the cars. The employment and duties of plaintiff were identical in character with those of plaintiffs in Schroe-der v. Chicago, R. I. & P. Ry. Co., 47 Iowa, 375 ; McKnight v. Iowa & M. Ry. Const. Co., 43 Iowa, 46 ; and unlike those of plaintiffs in Fransden v. Ry. Co., supra ; Pyne v. Ry. Co., supra ; Crowley v. Burling-ton, C. R. & N. Ry. Co., 65 Iowa, 658, and Farley v. Chicago, R. I. & P. Ry. Co., 56 Iowa, 337. Following the doctrines of these cases, we hold that, the plaintiff may maintain his action for injuries resulting from the negligence of an employe of the defendant engaged in operating the train upon its road.
*641' tionahty. *640Y. Counsel insists that Code, section 1307, just cited, is in conflict with the fourteenth amendment to *641the constitution of the United States. • This precise question was determined adversely ^ counsel’s position in Bucklew v. Cent. Iowa Ry. Co., 64 Iowa, 603. We have no ground for doubting the correctness of our decision in that case, which is brought to our attention in the argument of counsel.
_ ' excessive verVI. It is insisted that the verdict for thirty-five hundred dollars is excessive. The jury could well have found that plaintiff’s injuries are permanent. We cannot say that the sum he recovered is in excess of the amount of damages which will compensate him for his injuries.
iigeñce in VII. Counsel insists that the continuance of defendant’s disability is attributable to his want of care after he was injured ; but this was a matter for the consideration of the jury, and the record of the evidence discloses no ground upon which we can interfere with their findings in this regard.
7. appeal: ' complaint of S1 counsel1 leiow: record VIII. It is urged that the court below erred in riot setting aside the verdict on account of the misconduct of plaintiff’s counsel in presenting, in their arguments to the jury, inflammatory appeals and considerations, which should not have peeil urged, to influence the finding of the verdict. The substance and language of that part of counsel’s argument to which the objection is made are set out in affidavits of defendant’s counsel at the trial, and of others. Counter-affidavits were filed by counsel on the other side. This contest of affidavits between members of the profession is unseemly, and ought not to be tolerated. The law provides for perpetuating of record such matters by bills of exceptions by which the court below can show the facts, thus avoiding the necessity of resorting to affidavits. In view of the fact that usually a short-hand writer is in attendance upon the trial courts, his aid can be secured to take down the *642improper words of counsel; or' the court, when objection is made thereto, can at the time reduce them to writing. In either case, they may be then or afterwards embodied in a bill of exceptions. This practice will involve no inconvenience, and will secure greater accuracy in preserving the objectionable words of counsel than can be attained by resorting to affidavits and counter-affidavits. We conclude that matters of this kind ought not to be made of record, and brought here, except upon bills of exceptions. We have heretofore reviewed objections based upon like conduct of counsel which were shown by affidavits, but no objections were made on the ground that the facts and language brought in question were not preserved and embodied in the records by bills of exceptions. W e doubt not that, had the objections been made, we would have, refused to review the question of misbehavior of counsel; but, at all events, we are now satisfied that correct practice requires that the court below shall certify the facts and language complained of as amounting to misbehavior on the part of counsel. In support of this conclusion, see Smith v. Wilson, 31 N. W. Rep. 176, decided by the supreme court of Minnesota.
8 ——costs of attract1 IX. It is lastly insisted that plaintiff • ought to be taxed with the costs of his additional abstract. We think differently. While defendant urges ^ ^ *n argument no more than five or six of its assignments of error, they number sixty-four, and cover every point which ingenuity can suggest as being available for assault upon the judgment of the court below. Counsel of the plaintiff well prepared defenses at these numerous threatened approaches, for they knew not but attacks would be made at all. We think they were warranted in pi’esenting the matter found in these additional abstracts in order to make their preparation complete against the threatening multiplicity of sixty-four assignments of error.
We have considered all questions discussed by counsel, and reach the conclusion that the judgment of the district court ought to be Arrirmed.